Per Curiam.

Plaintiff William H. Mann failed to present an adequate excuse for the inordinate delay in failing to place the ease upon the calendar for trial after the joinder of issue. Our court has consistently held that settlement negotiations do not suffice to excuse an unwarranted delay in the prosecution of an action, and that placing of a case upon the calendar, after service of defendant’s motion to dismiss, does not serve to exculpate the delay. The proffered excuses by plaintiff’s attorney were insufficient and inadequate to warrant the favor of the court.
The order should be reversed, with $10 costs and disbursements, and motion to dismiss granted.
Concur — Hecht, J. P., Gold and Capozzoli, JJ.
Order reversed, etc.